Citation Nr: 1813623	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-09 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to VA burial benefits in excess of $300.

2.  Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1943 to October 1945.  He died on July [REDACTED], 2002.  The appellant is the Veteran's surviving son, and claims as the executor or administrator of the Veteran's estate.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran resides within the jurisdiction of the RO in St. Petersburg, Florida.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The RO denied the Appellant's claim for burial benefits in excess of $300 on the basis that the Veteran's death was not causally or etiologically related to a service-connected disability.  Although the record reflects that the Veteran's death certificate was considered in finding the Veteran's death was not service-connected, and that the Appellant was entitled to a maximum of $300 in burial benefits, a death certificate is not of record.  As the Veteran's cause of death is essential to adjudication of the Appellant's claim for burial benefits in excess of $300, the RO must associate a copy of the Veteran's death certificate with the claims file.  If necessary, the RO should obtain a certified copy of the Veteran's death certificate from the appropriate custodian of the state of Florida.  The evidence of record indicates that the Veteran passed away in July 2012 in Hollywood, Florida.  

Likewise, the record indicates that the receipt reflecting the full amount of expenses incurred and paid for the Veteran's funeral and burial was considered in determining that the Appellant was not entitled to burial benefits in excess of $300.  However, the receipts are not of record.  The RO must associate the receipts with the record.  The only means of determining whether the records are relevant is to obtain and review the records.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (2010).  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).   

The Appellant has also asserted that the Veteran's cause of death was related to his service-connected gunshot wound of the left forearm, Muscle Group VII.  However, the issue of entitlement to service connection for the cause of the Veteran's death has not yet been adjudicated by the AOJ.  The issue of entitlement to service connection for the cause of the Veteran's death is inextricably intertwined with the claim of entitlement to burial benefits in excess of $300.  As such, the claim must be adjudicated by the AOJ upon remand.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file, the Veteran's death certificate and the receipts of burial and/or funeral expenses paid by the Appellant in relation to the Veteran's funeral and/or burial.  

2. After completing all indicated development, the RO should readjudicate the claim of entitlement to burial benefits in excess of $300, in light of all the evidence of record.  At that time, the RO should also adjudicate the Appellant's claim of entitlement to service connection for the cause of the Veteran's death.  

3.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive supplemental statement of the case to the Appellant, and his representative, if any, and afford a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.









_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

